MEMORANDUM OPINION


No. 04-09-00034-CV

Reynaldo M. CORTEZ,
Appellant

v.

STATE of Texas, County of Bexar, City of San Antonio, 
San Antonio Independent School District,
Appellees

From the 288th Judicial District Court, Bexar County, Texas
Trial Court No. 2001-TA1-04067
Honorable Karen Pozza, Judge Presiding

PER CURIAM

Sitting: 	Phylis J. Speedlin, Justice
		Rebecca Simmons, Justice
		Steven C. Hilbig, Justice

Delivered and Filed:	March 4, 2009

DISMISSED
	Appellant has filed an agreed motion to dismiss the appeal.  Therefore, the motion is granted
and the appeal is dismissed.  See Tex. R. App. P. 42.1(a)(2), 43.2(f).  Costs of the appeal are taxed
against the parties who incurred them.
							PER CURIAM